Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to papers filed August 18, 2022. Applicant’s response to the restriction/election requirement of April 19, 2022, as well as Applicant’s amendment filed February 7, 2022 in reply to the First Office Action on the Merits mailed August 5, 2021, have been entered. Claims 1, 6-18, and 24 have been amended; claims 2-5, 19-23, and 25-45 have been canceled; and claim 46 has been newly added. Claims 1, 6-18, 24, and 46 are pending in the application. 
Withdrawal of Prior Claim Rejections - 35 USC § 112 1st Paragraph
In view of the amendment to claim 1, in which the claim no longer makes any mention of “preventing” a dry eye disorder, the 35 USC 112 1st Paragraph rejection presented in the First Office Action on the Merits (by Examiner Zohreh Fay) mailed August 5, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 102
	As noted below, the claims are being interpreted as the limitation “a combination of lauric acid and glycerol monolaurate” necessarily requires the composition to include each of lauric acid and glycerol monolaurate. Schlievert does not require lauric acid at all, only glycerol monolaurate. Therefore, the 35 USC 102 rejection presented in the First Office Action on the Merits (by Examiner Zohreh Fay) mailed August 5, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
	In view of the present amendment, the 35 USC 103 rejection presented in the First Office Action on the Merits (by Examiner Zohreh Fay) mailed August 5, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new ground of rejection has been formulated, which new grounds of rejection is presented herein below. 
Withdrawal of Prior Claim Rejection – Obviousness-Type Double Patenting
A terminal disclaimer with respect to U.S. Patent Nos. 10,004,714 and 10,780,071 has been timely filed in compliance with 37 CFR 1.321(c) or 1.321(d), and signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejection presented in the First Office Action on the Merits mailed August 5, 2021 is hereby withdrawn. 
Claim Objections
Claims 1, 6, 7, 11, 15, 17, 18, 24, and 46 are objected to because of the following:
1. In claim 1, there is an extraneous colon between “comprising” and “an amount”.   
2. In claim 1, there is a period in the middle of the claim between “has been administered” and “wherein the amount”. Periods should only come at the end of a claim. The period at issue here should be a semicolon. 
3. In claim 6, there should be a comma between “to claim 1” and “further comprising”. The expression “of androgen or androgen analogue” is in improper English grammatical form. 
4. In claim 7, there should be a comma between “to claim 6” and “wherein”. 
5. In claim 11, the expression “the topical administration is in the form of…released from an ophthalmic device” is in improper English grammatical form, and generally is illogical. 
6. In claims 15, 17, 18, and 46, the expression “the amount…is in a concentration of” is in improper English grammatical form and is awkward.
7. In claim 15, there should be a comma between “of claim 11” and “wherein”. 
8. In claim 24, there should be a comma between “to claim 1” and “wherein”.
9. In claim 46, there should be a comma between “to claim 1” and “wherein”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 7, 10, 11, 13, 15, 17, 18, 24, and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims are directed to essentially nothing more than a mixture of natural ingredients, e.g. lauric acid, glycerol monolaurate, testosterone, etc., which are all found in nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even the carrier is not specified, and could be one of many natural elements, such as water. None of the requite elements has been transformed into a form or function that is significantly different from that of the corresponding natural counterpart, e.g. lauric acid found in nature exhibits the same antimicrobial effects as the lauric acid in the composition. 
Claim Rejections - 35 USC § 112 2nd Paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10, 11, 13, 15, 17, 18, 24, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following:
1. Claim 1 is directed to a composition, and stipulates that the composition “comprises an amount of a combination of lauric acid and glycerol monolaurate”. The claim never clearly and explicitly states that the composition necessarily comprises lauric acid and also necessarily comprises glycerol monolaurate, but rather that the amount of the combination of these two is as specified. One of ordinary skill in the art, therefore, cannot definitively ascertain whether the composition necessarily contains both lauric acid and glycerol monolaurate, or rather can contain only one of these but not the other. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. For example, does the phrase “comprises an amount of a combination of lauric acid and glycerol monolaurate” mean that lauric acid must be present and also glycerol monolaurate must be present, and the combination of the two is present in the specified amount. Or, alternatively, does the phrase “comprises an amount of a combination of lauric acid and glycerol monolaurate” simply mean that the sum of the amounts of these two agents is that specified, but that there is no requirement that both are present, e.g. if lauric acid is present in the amount of e.g. 5 µg/ml and glycerol monolaurate is not present at all (i.e. the amount is 0 µg/ml), the claim limitation is met since the sum of the two is within the specified range.
***For examination at this time, until further clarification, the claims are being interpreted as if the phrase “comprises an amount of a combination of lauric acid and glycerol monolaurate” means that lauric acid must be present and glycerol monolaurate must also be present, and that the combination of the two must be present in the specified range.
2. Claim 1 is directed to a composition comprising the recited elements in the recited amounts. Hence, there is insufficient antecedent basis for “the subject” and “the eye to which the composition has been administered” in the claim. 
3. One of ordinary skill in the art would not understand the expression “without substantially altering the dynamic microbial community”. The term “substantially” is a relative and subjective term, and is not defined by the claim. One of ordinary skill in the art cannot definitively ascertain whether “substantially” altering necessarily includes or excludes “altering”, and to what extent can altering occur and still fall within the purview of not substantially altering. Moreover, one of ordinary skill in the art cannot make head or tails out of altering the dynamic microbial community. The claim never specifies what is meant by “altering the dynamic microbial community (e.g. changing the numbers of microbes, or changing the microbes from “dynamic” to “static”, or what). One of oridinary skill in the art cannot definitively ascertain what microbes are “dynamic” and which microbes are “not dynamic”. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the limitation. 
Claim 11, which depends ultimately from claim 1, stipulates in a wherein clause that “the topical administration is in the form of an ointment, cream, eye drops, or released from an ophthalmic device”. Claim 1 is directed to a composition, not a method. There is insufficient antecedent basis for the active step of “the topical administration” in the claims. Indeed, claim 11 appears to be a mixed claim type, which of course is indefinite. Furthermore, while “ointment”, “cream”, etc. are composition forms, one of ordinary skill in the art would not understand the whole notion of the active step of topical administration being limited by these physical forms. While “eye drops” are typically in solution form, they can be in the form of an ointment or a cream, and thus the claim recites a broad limitation with a narrower limitation that falls within the broad limitation in the alternative in the same claim. Finally, Applicant is mixing up actual composition forms, such as ointment and cream, with an active means by which a composition is actually administered, i.e. released from an ophthalmic device. Applicant is thus advised to rewrite this claim so that it’s properly directed to composition forms.  
Claims 13, 15, 17, and 18, each of which depends from claim 11, stipulate the concentration of lauric acid and/or glycerol monolaurate “in the eye drops”. In claim 11, however, eye drops is merely but one of various optional forms that the composition can have. Therefore, there is insufficient antecedent basis for the composition necessarily being in the form of eye drops. 
Claim 13, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the concentration of the combination of lauric acid and glycerol monolaurate is about 0.01 to 50 µg/ml”. Claim 1 (and claim 11), however, limits the concentration of the combination of lauric acid and glycerol monolaurate to 2.5 to 15 µg/ml. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
	Claim 15, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the concentration of the combination of lauric acid and glycerol monolaurate is about 0.00001% to 0.005%”. This concentration is precisely equivalent to 0.01 µg/ml to 50 µg/ml. Claim 1 (and claim 11), however, limits the concentration of the combination of lauric acid and glycerol monolaurate to 2.5 to 15 µg/ml. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter.
	Claim 17, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the amount of glycerol monolaurate…is in a concentration of about 0.01 to 50 µg/ml”. Claim 1 (and claim 11), however, stipulates that the concentration of the combination of both lauric acid and glycerol monolaurate is 2.5 to 15 µg/ml. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter.
Claim 18, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the amount of lauric acid…is in a concentration of about 0.01 to 50 µg/ml”. Claim 1 (and claim 11), however, stipulates that the concentration of the combination of both lauric acid and glycerol monolaurate is 2.5 to 15 µg/ml. One of ordinary skill in the art thus cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claims 6, 7, 10, 11, 13, 15, 17, 18, 24, and 46 are (also) indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 112 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13, 15, 17, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 13, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the concentration of the combination of lauric acid and glycerol monolaurate is about 0.01 to 50 µg/ml”. Claim 1 (and claim 11), however, limits the concentration of the combination of lauric acid and glycerol monolaurate to 2.5 to 15 µg/ml. Claim 13, therefore, is broader in scope than claim 11 from which it depends. 
	Claim 15, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the concentration of the combination of lauric acid and glycerol monolaurate is about 0.00001% to 0.005%”. This concentration is precisely equivalent to 0.01 µg/ml to 50 µg/ml. Claim 1 (and claim 11), however, limits the concentration of the combination of lauric acid and glycerol monolaurate to 2.5 to 15 µg/ml. Claim 15, therefore, is broader in scope than claim 11 from which it depends. 
	Claim 17, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the amount of glycerol monolaurate…is in a concentration of about 0.01 to 50 µg/ml”. Claim 1 (and claim 11), however, stipulates that the concentration of the combination of both lauric acid and glycerol monolaurate is 2.5 to 15 µg/ml. Claim 17, therefore, is broader in scope than claim 11 from which it depends. 
Claim 18, which depends from claim 11 and ultimately from claim 1, stipulates in a wherein clause that “the amount of lauric acid…is in a concentration of about 0.01 to 50 µg/ml”. Claim 1 (and claim 11), however, stipulates that the concentration of the combination of both lauric acid and glycerol monolaurate is 2.5 to 15 µg/ml. Claim 18, therefore, is broader in scope than claim 11 from which it depends.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
I. Claims 1, 10, 11, 13, 15, 17, 18, 24, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Patent Application Pub. No. 2008/0312194), in view of Ettinger (Advanced Healing [online].
I. Applicant Claims
Applicant’s elected subject matter is directed to a composition for treating a dry eye disorder comprising lauric acid and glycerol monolaurate; wherein the combination of lauric acid and glycerol monolaurate is in the amount of 2.5-10 µg/ml, and the composition is in the “form” of “eye drops”. 
I. Determination of the Scope and Content of the Prior Art (MPEP 2141.01)
Ousler, III et al. disclose a composition for treating e.g. dry eye and symptoms thereof comprising 0.001-5% of an active agent, e.g. an anti-infective agent; wherein the composition can be in the form of e.g. a solution/eye drops. 
Ettinger discloses that lauric acid and monolaurin (i.e. glycerol monolaurate) are natural compounds produced by humans that have potent antimicrobial activity and can thus be safely administered to humans for this purpose. 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP 2141.02)
	Ousler, III et al. do not explicitly disclose that the anti-infective active agent is the combination of lauric acid and glycerol monolaurate. This deficiency is cured by the teachings of Ettinger. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Ousler, III et al. and Ettinger, outlined supra, to devise Applicant’s presently claimed composition. 
Ousler, III et al. disclose a composition for treating e.g. dry eye and symproms thereof comprising 0.001-5% of e.g. an anti-infective agent; wherein the composition can be in the form of e.g. a solution/eye drops. Since Ettinger discloses that lauric acid and monolaurin (i.e. glycerol monolaurate) are natural compounds produced by humans that have potent antimicrobial activity and can thus be safely administered to humans for this purpose, one of ordinary skill in the art would thus me motivated to employ the combination of lauric acid and monolaurin as the anti-infective agent in the Ousler, III et al. composition, with the reasonable expectation that the resulting composition will successfully treat dry eye and symptoms thereof. 
Hence, the composition that one of ordinary skill in the art would thus arrive at contains 0.001-5% of the combination of lauric acid and glycerol monolaurate. This amount is not patentably distinct from the claimed amount of 2.5-15 µg/ml, or even 2.5-10 µg/ml, for the combination, which is equivalent to 0.00025-0.0015% for the former range, and 0.00025-0.001% for the latter range.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ousler, III et al. (U.S. Patent Application Pub. No. 2008/0312194), in view of Ettinger (Advanced Healing [online] and Lubkin (U.S. Patent No. 5,041,434).
II. Applicant Claims
Applicant’s elected subject matter is directed to a composition for treating a dry eye disorder comprising lauric acid, glycerol monolaurate, and dehydroepiandrosterone; wherein the combination of lauric acid and glycerol monolaurate is in the amount of 2.5-10 µg/ml. 
II. Determination of the Scope and Content of the Prior Art (MPEP 2141.01)
Ousler, III et al. disclose a composition for treating e.g. dry eye and symptoms thereof comprising 0.001-5% of an anti-infective agent and a hormonal agent; wherein the hormonal agent can be e.g. a steroid (e.g. the androgen steroid testosterone), and wherein the composition can be in the form of e.g. a solution/eye drops. 
Ettinger discloses that lauric acid and monolaurin (i.e. glycerol monolaurate) are natural compounds produced by humans that have potent antimicrobial activity and can thus be safely administered to humans for this purpose. 
Lubkin discloses a composition for treating dry eye comprising a sex steroid, e.g. dehydroepiandrosterone, and wherein the composition can be in the form of e.g. a solution/eye drops.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP 2141.02)
	Ousler, III et al. do not explicitly disclose that the anti-infective active agent is the combination of lauric acid and glycerol monolaurate and that the sex steroid is dehydroepiandrosterone. These deficiencies are cured by the teachings of Ettinger and Lubkin. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP 2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Ousler, III et al., Ettinger, and Lubkin, outlined supra, to devise Applicant’s claimed composition. 
Ousler, III et al. disclose a composition for treating e.g. dry eye and symptoms thereof comprising e.g. 0.001-5% of an anti-infective agent and a hormonal agent; wherein the hormonal agent can be e.g. a steroid (e.g. an androgen steroid such as testosterone), and wherein the composition can be in the form of e.g. a solution/eye drops. Since Ettinger discloses that lauric acid and monolaurin (i.e. glycerol monolaurate) are natural compounds produced by humans that have potent antimicrobial activity and can thus be safely administered to humans for this purpose; and since Lubkin discloses that dehydroepiandrosterone is a suitable sex steroid for inclusion in a solution/eye drops for treating dry eye; one of ordinary skill in the art would thus me motivated to employ the combination of lauric acid and monolaurin as the anti-infective agent and dehydroepiandrosterone as the steroid hormonal agent in the Ousler, III et al. composition, with the reasonable expectation that the resulting composition will successfully treat dry eye and symptoms thereof. 
Hence, the composition that one of ordinary skill in the art would thus arrive at contains 0.001-5% of the combination of lauric acid and glycerol monolaurate. This amount is not patentably distinct from the claimed amount of 2.5-15 µg/ml, or even 2.5-10 µg/ml, for the combination, which is equivalent to 0.00025-0.0015% for the former range, and 0.00025-0.001% for the latter range.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617